38.	 Mr. President, permit me, at the outset, to express to you the satisfaction of my delegation at seeing you preside over this session of the General Assembly. We are particularly confident that your wide experience and wisdom will immeasurably contribute towards making the thirtieth session of the General Assembly as constructive and rewarding as it is an historical landmark in the life of this Organization.
39.	To your immediate predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, I need only articulate our profound appreciation for the efficient and skillful manner in which he guided the deliberations of the twenty-ninth and the seventh special sessions.
40.	I am also glad to have this opportunity to pay a special tribute to our Secretary-General for his dedication and tireless efforts for the continuous realization of the aims and purposes of the United Nations.
41.	On behalf of the Government of Ethiopia and its delegation, it is also my great pleasure to extend a warm welcome to the States that have been admitted to United Nations membership this year: namely, Mozambique, Cape Verde and Sao Tome and Principe. By their valiant struggle, the peoples of these nations have once again demonstrated that the tide of freedom and liberty will certainly not ebb until it has engulfed the last remnants of alien rule and oppression in different guises. As we congratulate their representatives for their achievements in widening the areas of freedom and liberty, we look forward to welcoming to this ever-growing family of nations Angola and Papua New Guinea in the course of the present session.
42.	Meeting, as we are, at the end of the third decade of the United Nations, it seems to us a worth-while exercise to take stock of the achievements and shortcomings of our Organization. We consider such an exercise useful, for it will help us at once to renew our faith in the continuing viability of the Organization and, learning from past mistakes, to address ourselves to charting a better path towards making it an instrument that is more effective and responsive to the needs of mankind in the last quarter of the twentieth century.
43.	Change, change on all fronts, has been the most distinguishing feature of our time. Particularly the last 30 years, the period coinciding with the life of the United Nations, has seen an acceleration of the pace of change. In this process the United Nations has played and will continue to play a role.
44.	In assessing the Organization's performance in the last 30 years, the central question one should ask today is whether it could have played a more effective role than it has in bringing about some of these changes. Looking to the future, the same question could be asked. What effective role can the United Nations play as an agent of change in the last quarter of this century?
45.	The United Nations was created after a period that had seen the consolidation of nation-States in Europe and after two tragic and devastating wars produced by the clash of their interests. After the dismal failure of the League of Nations, the founders of the United Nations thought that, by investing the Security Council with the right to use force on behalf of the international community, they could curb the power of nation-States, thereby hoping to save succeeding generations from the scourge of war. By establishing objectives and principles towards which the international community should move, and by providing a framework for international co-operation in the economic and social fields, they also believed they
could promote conditions that would provide for a more secure and peaceful world.
46. The creation of the United Nations was thus predicated on two concepts: first, the belief that
developed into hostilities in the post-war years. That a global conflagration has been avoided is in no small measure due to the role the United Nations has played '".Providing a forum for tempering disputes or other-through a system of collective security not only would wise Providing avenues of diplomacy which the big aggression be discouraged but, in the event of actual Powers used in order to contain such situations. Even breaches of the peace, the international community ^here local conflicts have suddenly erupted in the
could restore peace by punishing the aggressor; secondly, the conviction that man can shape his destiny by making conscious efforts to eliminate the causes of war and by actively promoting conditions which could nurture peace.
47.	How far the United Nations has lived up to these high hopes may be a matter of controversy. What should be remembered, however, is that the United Nations represents one of the first efforts of mankind in organizing the international community by providing for the collective use of force to maintain international peace and security. This concept of collective security has an antecedent in the development of government in our individual societies. Is it not true that Governments in our individual countries are endowed with the capacity to use force on behalf of our respective peoples against those who may disturb peace or infringe the rights of their fellow citizens?
48.	The development of government in our individual countries has, however, taken the better part of human existence on this planet, and its evolution has been a continuing process. For, even today, none of us can say that we have found the exact formula that would provide the answers to all our pressing needs. If that is true for individual societies then, considering the nascent stage of the evolution of a central international authority, we should appreciate the road we will have to travel before we can hope to establish a system that can begin to respond in any significant measure to our collective security requirements, let alone to provide each and every solution that may be called for.
49.	Judged against this background, there is no question that, as a collective security arrangement, the United Nations has not lived up to what its founders hoped for. The system, built on big-Power unanimity, has been rendered inoperative precisely because there was no agreement among the big Powers on the major problems of peace and security that confronted the world in the post-war years. The vision of continued co-operation among the big Powers the co-operation born of the exigencies of war was not only short-lived, but was supplanted by constant tensions and undercurrents of hostility, at times reaching the explosion-point.
50.	Because of this general ineffectiveness of the collective security arrangements, the United Nations has not been able to eliminate hostilities in the postwar years. Indeed, localized conflicts which have claimed several hundreds of thousands of lives and caused havoc and untold destruction have occurred all too frequently, and have made thoughtful people wonder whether the United Nations, as an experiment in regulating human conflicts, has not been a conspicuous failure.
.However, despite the frequent outbreaks of hostilities, in some of which one or two of the big Powers might have been in some guise involved, direct confrontations between the big Powers have not
Middle East, the Congo, Cyprus and elsewhere, at times straining the ingenuity and the resources of the United Nations, the Organization has provided a mechanism for insulating such situations from big-Power intervention or evolving acceptable compromises for their containment and eventual solution.
52.	In its role as an active agent of change, and in' harmonizing international co-operation in particular, the United Nations has, on balance, fared better. Especially in the field of social and economic cooperation, the United Nations has been an indispensable instrument for innovation and collective action.
53.	The greatest contribution the United Nations has made in the post-war years, a contribution to which no price tag of any amount can be attached, is the role that it has provided as a forum for the harmonization of the often divergent and sometimes conflicting views and national policies of its Members. Because of such interaction of views, concepts which only recently were anathema to some overnight became conventional wisdom. As a result, we have today a large measure of agreement upon which we can hope to build new structures of co-operation which could meet some of our needs.
54.	Much as we have achieved in building a system of useful international co-operation, it should be clear that we could have done much better if there had been a deeper perception of our interdependence and an awareness of the need for closer and far-reaching co-operation.
55.	As we begin the fourth decade of the United Nations, it should be clear that never before has there been a greater need for co-operative endeavors on all fronts. And as we recognize this need, we should also remain ever more aware of the interdependent nature of the problems affecting all of us, and thereby requiring from all of us parallel and convergent actions.
56.	The United Nations experience of international co-operation has also taught us a profound lesson. That lesson is that, as we have come to recognize the value of international co-operation, we have at the same time developed a greater understanding of the forces that are shaping our future. Because of this knowledge, more than at any other time in the history of our civilization we have developed the capacity to influence and mould our future.
57.	In the remaining quarter of the century, the greatest challenge that awaits the United Nations system of international co-operation is the task of shaping our future in a manner that would best meet the collective needs of mankind. In this undertaking, nothing could be more pressing than the challenge of creating an international economic and social order which would at once further human welfare everywhere and also provide an environment conducive to the promotion of peace,
58.	The task of building a propitious environment for peace would also require that, not only the spiraling arms race be ended, but that the world as a whole should begin the actual reduction of armaments.
59.	In what follows I should like to make some observations on the three priority tasks which require prompt and concerted international action in the remaining years of the century. These are: disarmament, decolonization and the creation of a new international economic order.
60.	As we all know, one of the early items to be included in the agenda was the question of disarmament. Only now it is no longer a single item: it has been multiplied manyfold to cover the many aspects of the problem which have steadily grown in complexity.
61.	The longer the problem of disarmament has remained unresolved, the more intricate it has rendered the task of reaching agreed solutions. Meanwhile, not only are the armaments industries of the major military Powers devouring vital resources which could be diverted to more constructive purposes, but the very survival of mankind remains in serious danger.
62.	Moreover, the longer we fail to tackle the disarmament problem seriously, the more difficult becomes the problem of the reduction of arms. At the rate qualitative improvements in armaments are taking place, it is conceivable that we may, sooner rather than later, reach a point where verification of agreements on disarmament measures will have become well-nigh impossible. When we speak thus of the arms race, we have to take into account the constant qualitative changes. So far the agreements on collateral measures of disarmament that have been reached are of the nature of arms control, in some instances limiting the number of some strategic weapons. None of these agreements, however, can really be said to have arrested the feverish race to acquire better and more effective weapons against anything that a potential adversary may have. The search is, in effect, for the ultimate weapon which would provide a foolproof guarantee for one's security. Although that is an illusion, there is no question that this search is the motivating force propelling the arms race today.
63.	The Ethiopian delegation joins all progressive forces in demanding that the qualitative arms race be arrested before we reach a point where, even if the will to disarm might one day be forthcoming, the technical difficulty of verification might pose an insurmountable problem.
64.	The international community, especially the super-Powers, should move from arms control to actual reduction of armaments in significant measures. At this thirtieth anniversary session of the General Assembly, we must therefore make the strongest appeal to the Powers concerned to show significant progress towards halting and reversing the vicious race in which they have engaged. In the wake of political detente and general co-operation, we think it is opportune to take bold steps towards genuine disarmament. And this dire need is best summed up in the words of the Secretary-General, when he said:
' lI believe that it is vitally necessary, in the interest of the welfare of humanity, and indeed of its survival, that in this thirtieth anniversary year the General Assembly itself should consider a basic review of
the role of the United Nations in disarmament."
My delegation fully endorses that remark.
65.	Another important area in which this Organization has outstanding business pertains to colonialism and racism, particularly in southern Africa.
66.	Viewing the situation in southern Africa, we note with great satisfaction that, with the accession to independence of three former Portuguese colonies, the struggle for liberation is now being waged on the frontiers of the last bastion of oppression. None the less, we find the situation in Angola rather saddening, It is the sincere hope of my delegation that the three liberation movements will set aside their differences and establish a government of national unity which will enable Angola to accede to independence on 11 November 1975.
67.	As regards Zimbabwe, it has now become apparent that the illegal regime of Ian Smith continues to frustrate all efforts aimed at securing a peaceful solution to the problem it has created. One need only observe in this context that, by their persistent refusal to make even the slightest concessions, Mr. Smith and his collaborators have made the negotiations at Victoria Falls not worth the effort. By their intransigence and obduracy they have, in effect, slammed the door on a peaceful solution. It is now up to the international community to take all necessary measures if racial confrontation is to be avoided.
68.	The regime in South Africa also persists in its defiance of all United Nations decisions and continues to pursue its obnoxious racial policies. As a consequence, the United Nations embarked upon a course of sanctions, but so far with no apparent effect upon that bastion of racism. What is becoming increasingly perplexing today is the fact that South Africa has not only rendered all our efforts ineffective, but is successfully implementing its policy of turning the bantustans into buffer zones of cheap labour and an outer perimeter for defense.
69.	Nor are the sinister activities of the South African regime limited to its own territorial confines. Under the guise of detente and the offer of dialog, South Africa is endeavouring to extend and establish the system of bantustans in the international Territory of Namibia. My Government strongly condemns these sinister designs.
70.	We call upon the international community to intensify its economic, political and military isolation of the racist regime of South Africa until human dignity and justice are restored to the long-suffering peoples in that region.
71.	When considering the problem of decolonization, the question of the independence of the French Territory of the Affars and Issas, or, as it is often called, Djibouti, occupies the particular attention of my Government. As this is essentially a colonial problem, the Ethiopian Government believes that its solution can be found only by the free expression of the wishes of the people of the Territory without pressure or interference from any quarter.
72.	It is obvious that global peace and security remain the main preoccupation of the United Nations. Our Organization is a visible and living symbol of
humanity's dedication to the noble pursuit of the twin objectives of peace and security. It is also obvious that enduring peace in an interdependent world must be constructed on the solid foundation of a just economic and social environment conducive to the development and prosperity of human society as a whole. The commitment of the international community to the creation of such an environment is enshrined in Chapter IX of the Charter of the United Nations.
73.	To this end, serious efforts continue to be made by the United Nations and the specialized agencies. Many lofty pronouncements have often been made in this Chamber in support of this objective. However the economic and social conditions of the majority of people in the developing countries is more desperate today than at any other time in recent history.
74.	The process of economic development is arduous and requires total commitment. Not only are the difficulties enormous, but they are also multidimensional. I shall now mention only a few.
75.	Natural calamities such as drought and flood play havoc with the lives of peoples everywhere with increasing frequency and intensity. In the least developed countries, such as Ethiopia, the grave consequences in terms of human suffering, loss of life and economic setbacks are too well-known to require any detailed recital here.
76.	In addition to natural calamities, we are also exposed to an unprecedented combination of unfavorable economic circumstances originating beyond our national boundaries.
77.	Falling prices for our exportable raw materials and rapidly increasing prices for the manufactured goods we import reflect the deteriorating situation of our terms of trade and meager balance of payments. The prohibitive cost of agricultural inputs in the last three years has contributed in large measure to the stagnation of our agricultural sector. For lack of alternatives, we are forced to import expensive technology which, in most instances, does not fully meet our needs. While aid from the developed countries is going down quantitatively as a percentage of their gross national product, debt servicing is claiming an increasing share of our foreign currency earnings.
78.	The failure of the Second United Nations Development Decade and the International Development Strategy {resolution 2626 (XXV)] to achieve their objectives is fairly obvious and needs no further elaboration. We believe that developed countries and developing countries with surplus funds could do more to ease the difficulties of the poorer developing countries. The criteria determining such assistance will, we hope, increasingly be non-political and need-oriented in outlook.
79.	At the international level, the division of labor on the basis of comparative advantage is now a universally recognized principle. That the mix of exportable products must change over time as each country's stage of development changes is also true historically. But the existing system of international economic
oping countries tend to continue to produce and export raw materials while manufacturing activity is monopolized by the developed countries. This state of affairs which ascribes a particular mode of production to a given group of States and which does not allow for international mobility, is nothing less than a caste system practiced on a global scale.
80.	The old international economic order which flourished after the last war and is still in existence cannot be expected to do something it was not intended to do. Its main purpose was to service the needs of the industrialized countries. Looking at the prosperity of those nations today, one cannot but admit that the old economic order has performed its task well. But it remains understandably unresponsive to the requirements of socio-economic development of the third world.
81.	It was this recognition which led the developing countries to take the initiative in convening the sixth special session of the General Assembly last year. At that session the General Assembly adopted a Declaration and a Program of Action on the Establishment of a New International Economic Order to revise fundamentally the economic relationship between the developed and the developing countries.
82.	My delegation notes with satisfaction the results of the seventh special session held last month and the spirit of co-operation and compromise which characterized the negotiations at that session. We are hopeful that the process of accommodation and the momentum gained during the last special session will continue. If carried out in good faith, we have no doubt that the decisions of the seventh special session [resolution 3362 (S-VII)] would have a favorable impact on the development efforts of the developing countries and lay a solid foundation of international goodwill.
83.	The requirements of the new international economic order could only be handled efficiently by a restructured United Nations system. For this reason, the need for the convening of a conference of plenipotentiaries, as was decided by the seventh special session, is both obvious and urgent. My delegation will actively participate in the work of the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System.
84.	The encouraging developments in world affairs this year are, in our view, of equal importance towards building a just world order: the continuation of the process of detente in major Power relations; in SouthEast Asia, the termination of the most protracted war in recent history; the preservation of the truce in Cyprus, pending a lasting solution; the signing of an interim agreement on Sinai between the parties directly concerned, and the successful conclusion of the seventh special session of the General Assembly  these are but some of the salient features of the present healthy trend. My delegation welcomes all these developments.
85. We are encouraged by the process of detente which characterizes relations among the major Powers. The contribution of that process to the reduction of the tension in the world cannot be underestimated. It is imperative, therefore, that it be continued and further pursued in scope and depth.  
86.	As I have said, it is also encouraging to note the termination in South-East Asia of the most protracted war in recent history. As I extend our sincere congratulations to the valiant people of Viet Nam, I must state that, as a matter of principle, my Government subscribes to the universality of our Organization on the basis of the provisions of the Charter. Irrespective of geographic location, the question of membership in the United Nations, in our view, should not be qualified by any other extraneous considerations.
87.	Any effort exerted with regard to Cyprus during this session or through the good offices of the Secretary-General should concentrate essentially on the preservation of the national unity and territorial integrity of that island. It must at the same time ensure a harmonious and co-operative life for all sectors of the communities.
88.	In the Middle East, the momentum generated by the recently signed interim agreement between the Arab Republic of Egypt and the State of Israel must be sustained with a view to ensuring the legitimate rights and lasting interests of all the peoples in the region. I only wish to express here my Government's appreciation to all concerned for their statesmanship in achieving the "recent agreement, which we hope will be a signal beginning towards a final settlement of the Middle East problem.
89.	The rapid rate at which contemporary man's level of consciousness is rising vis-a-vis his total environment gives us the hope that we are on the threshold of a new era of a truly interdependent human family. At the same time, the worsening socioeconomic conditions, the deteriorating quality of life and the feeling of helplessness which are the dominant mood in the developing countries give us cause for serious concern. That there can be no harmony between rising consciousness and increasing deprivation is, in our view, a well-established fact.
90.	On the horizon of history we can visualize the age of Aquarius and the Four Horsemen of the Apoc-' alypse standing side by side. The decision or indecision of each nation assembled here will determine what our choices will be. The heritage of man and the fate of future generations depend on the choices we make now. Let us choose wisely and unselfishly.


